      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
ELIZABETH KENNEDY,                                             :    Case No. 1:18-cv-02501-ALC-KNF
                                                               :
                                             Plaintiff,        :
                                                               :
                  -against-                                    :
                                                               :
ROBERT BASIL, THE BASIL LAW GROUP                              :
P.C., ARTIFECT LLC, WFT REALTY LLC,                            :
WFT FASHION LLC,                                               :
                                                               :
                                             Defendants. :
                                                               :
----------------------------------------------------------------x

                         PLAINTIFF’S LOCAL RULE 56.1 STATEMENT

        Plaintiff Elizabeth Kennedy (“Plaintiff” or “Kennedy”) submits this statement of facts

pursuant to Local Rule 56.1 as to which Plaintiff contends there is no genuine issue to be tried:

    A. Elizabeth Kennedy Starts Her Own Fashion Company

        161.     In 2007, Plaintiff started her own fashion company called Elizabeth Kennedy, LLC

(the “Company”).1

        162.     The Company designed and manufactured couture evening dresses and gowns.2

        163.     Plaintiff was the sole owner and Creative Director of the Company when it was

formed.3

        164.     In May 2012, Plaintiff added her friend, Jayne Harkness (“Harkness”), as a member

of the Company where each held a 50% interest in the Company pursuant to the terms of an

operating agreement of the Company (“Operating Agreement”).4




1
  The Company changed its name in January 2018 to WFT Fashion, LLC and is a named defendant in this action.
2
  Kennedy Decl., ¶ 3.
3
  Id., ¶ 2.
4
  Ex. 1 at Schedule A.

                                                         1
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 2 of 34




           165.   The Operating Agreement provides that Plaintiff shall be able to use her name

subsequent to the termination of her membership with the Company, and that all documents

necessary to effect such usage shall be executed in her favor.5

           166.   From August 2012 to July 2015, the Company sold approximately $600,000 worth

of goods.6

           167.   In the same time period, the Company’s clientele included, without limitation,

Bergdorf Goodman and celebrities Mariah Carey, Molly Sims and Sharon Osbourne.7

    B. Plaintiff Registers Trademarks Bearing Her Name – Elizabeth Kennedy

           168.   In December 2014, Plaintiff, through the Company, applied for two trademark

registrations of her name, and submitted the logo used on Plaintiff’s website, dresses and gowns

as the trademark specimens to the USPTO.8

           169.   Plaintiff hired a law firm for the application, paying all related legal and application

fees out of her own pocket.9

           170.   On September 14, 2015, the “Elizabeth Kennedy” trademarks were registered with

the USPTO, Registration Nos. 4811444 and 4811445 (the “KENNEDY Marks”).10

           171.   The KENNEDY Marks are inherently distinctive.11

           172.   The KENNEDY Marks are presented in a stylized form with a distinctive lettering

style.12

           173.   The KENNEDY Marks have acquired a secondary meaning as a result of (i)

Plaintiff’s use of the logo on a wide variety of gowns and dresses since at least 2011; (ii) the



5
  Compl., ¶ 148 (ECF Doc. 1); Defs. Answers, ¶ 148 (admitting allegation) (ECF Docs. 10-13).
6
  Kennedy Decl., ¶ 5.
7
  Id..
8
  Id., ¶ 6.
9
  Id.
10
   Compl., ¶ 21; Defs. Answers, ¶ 21 (admitting allegation).
11
   Compl., ¶ 144; Defs. Answers, ¶ 144 (admitting allegation).
12
   Compl., ¶ 144; Defs. Answers, ¶ 144 (admitting allegation).

                                                       2
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 3 of 34




extensive marketing and advertising of products bearing the KENNEDY Marks; and (iii) the fame

the logo has achieved as a result.13

        174.     The KENNEDY Marks are famous and distinctive marks entitled to protection

under 15 U.S.C. § 1125 and New York Gen. Bus. L. § 360-1.14

     C. Basil Invests in the Company and Prepares the First Amendment to the Company’s
        Operating Agreement

        175.     In June 2015, Kennedy and Harkness met with Defendant Robert Basil (“Basil”)

for the purpose of raising funds for the Company.15

        176.     Basil is a lawyer and acts as general counsel to multiple startup companies, has

invested his own money in several startups and holds a degree in business and economics, an MBA

and an LLM in corporate law.16

        177.     At the June 2015 meeting, Basil represented himself as an attorney who could

provide legal services to the Company and Kennedy.17

        178.     After hearing about the Company, and its prior achievements, Basil wanted to

invest.18

        179.     Basil advised Plaintiff in the review and execution of an amendment to the

Operating Agreement (the “First Amendment”), which was drafted by Basil.19

        180.     The First Amendment provided that Basil and his law firm, Defendant The Basil

Law Group, P.C. (“BL”), would provide “contract review, collection, employment, litigation,

[and] IP rights” for the Company.20




13
   Compl., ¶ 145; Defs. Answers, ¶ 145 (admitting allegation).
14
   Compl., ¶¶ 196, 213; Defs. Answers, ¶¶ 196, 213 (admitting allegations).
15
   Compl., ¶ 25; Defs. Answers, ¶ 25 (admitting allegation).
16
   Ex. 2 at 34:2-13, 36:20-25, 43:14 – 44:6.
17
   Kennedy Decl., ¶ 8.
18
   Id.
19
   Ex. 2 at 14:12-20.
20
   Ex. 3 at § 9.

                                                         3
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 4 of 34




        181.     At the time the First Amendment was signed, Basil stated his willingness and ability

to provide any legal service to Plaintiff desired of him, writing:

        We [Basil and BL] can let you know your rights, give you advice, and, if
        appropriate, interface with those taking an adversarial position to EKLLC in
        correspondence, in conference, or in court. It is one of several ways that we intend
        to contribute heavily to the success of this enterprise.21

        182.     Basil subsequently advised the Company on many legal matters, including: (i)

reviewing and approving contracts; (ii) advising on tax, insurance, corporate and employment

matters; and (iii) advising in collection disputes.22

        183.     In addition to representing the Company, Basil also provided Plaintiff with legal

advice.23

        184.     Plaintiff routinely sought out Basil’s legal assistance and relied and trusted him to

protect her interests in the Company.24

        185.     The First Amendment also gave Defendant Artifect, LLC (“Artifect”), a company

Basil owned and controlled, a 35% interest in the Company for a $250,000 line of credit that had

to be fully repaid with interest.25

        186.     Artifect is a company whose purpose is to service the fashion industry primarily

through staffing and licensing services.26

        187.     Artifect is wholly owned by Defendant WFT Realty, LLC (“WFT”).27

        188.     WFT is wholly owned by Basil.28




21
   Ex. 4.
22
   Ex. 5.
23
   Kennedy Decl., ¶ 16.
24
   Id.
25
   Ex. 3 at § 1.
26
   Ex. 2 at 7:20 – 8:4.
27
   Id. at 28:16 – 23.
28
   Id. at 27:25 – 28:2.

                                                   4
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 5 of 34




         189.     As a result of the First Amendment, Kennedy’s interest in the Company increased

from 50% to 51% and Harkness’ interest was reduced from 50% to 14%.29

         190.     Basil did not provide Kennedy with the terms of the $250,000 line of credit and did

not obtain her written consent to his various positions as the Company’s attorney, owner and

financier.30

         191.     Basil did not instruct Kennedy to seek the advice of independent legal counsel

regarding his conflicting positions as the attorney for the Company who negotiated a loan

transaction where Basil’s company, Artifect, received interest payments on the $250,000 credit

line and full repayment of the principal borrowed while also receiving a 35% ownership interest

in the Company.31

         192.     This was a finance arrangement that the Company’s Chief Operating Officer, Shan

Reddy (“Reddy”), testified he had not seen in his 25+ years of advising over 50 fashion start-up

and distressed companies.32

     D. The Company Prepares for Its First Fashion Show and Funds are Frozen by Basil

         193.     In December 2015, the Company was gearing up for its first fashion show, but was

experiencing a cash shortage.33

         194.     At this time, Basil decided to unilaterally withhold funding from the Artifect line

of credit,34 notwithstanding that withdrawals on the line of credit were available “on demand”

without restriction.35




29
   Ex. 3 at § 1.
30
   Kennedy Decl., ¶ 13.
31
   Id.
32
   Ex. 6 at 30:11 – 31:15.
33
   Kennedy Decl., ¶ 17.
34
   Ex. 7 at KENNEDY 5856.
35
   Kennedy Decl., ¶ 17; Ex. 3 at § 5.

                                                   5
     Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 6 of 34




        195.    The capital freeze forced Kennedy to personally cover the Company’s expenses for

the fashion show premiere.36

        196.    Plaintiff raised $105,000 to fund the Company, of which no monies were repaid to

her by the Company and Kennedy never received equity in the Company for those loans.37

        197.    In January and April 2016, Basil, through his wholly owned company, WFT,

provided the Company with a $100,000 line of credit and a $110,000 line of credit that were both

secured by the Company’s assets and revenues. 38

        198.    At the time of the WFT lines of credit, Basil did not advise Kennedy of his interests

as owner, lender and attorney to the Company, nor did he instruct Kennedy to seek the advice of

independent counsel on the WFT lines of credit.39

        199.    At this time, Basil asked Plaintiff how much she thought the Company would offer

an investor in exchange for $500,000 to $1,000,000.40

        200.    In response, Plaintiff told Basil that she “just really [did not] know for sure” and

that it was “hard to predict the future.”41

        201.    In February 2016, Plaintiff asked Basil to hire a financial consultant to prepare sales

projections to show potential investors.42

        202.    In response, Basil told Plaintiff “[s]ales projections are meaningless at this point

because we are in uncharted territory.”43




36
   Kennedy Decl., ¶ 18.
37
   Id.
38
   Id., ¶ 19.
39
   Id.
40
   Ex. 8 at KENNEDY 6357.
41
   Id. at KENNEDY 6356.
42
   Ex. 9.
43
   Id. (emphasis added).

                                                  6
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 7 of 34




        203.     Throughout 2016, Plaintiff repeatedly reminded Basil that he should not rely on

Plaintiff’s projections because Plaintiff had no experience or the skillset to properly budget or

prepare sales projections.44

        204.     After months of pleading with Basil to hire a finance consultant, in September 2016,

Plaintiff again told Basil that the Company had to hire someone with a finance background and

that Plaintiff did not “feel comfortable putting together another budget without someone who truly

understands cash flow….”45

     E. Basil Prepares a Second Amendment to the Company’s Operating Agreement

        205.     In April 2016, Basil advised Plaintiff in her review and execution of a second

amendment to the Company’s Operating Agreement (the “Second Amendment”) that was drafted

by Basil.46

        206.     The Second Amendment memorialized a new ownership structure in which Basil’s

other company, WFT, received a 20% interest in the Company and Artifect’s 35% interest

remained unchanged.47

        207.     Kennedy’s interest was reduced from 51% to 43% and Harkness’ interest was

reduced from 14% to 2%.48

        208.     In exchange, the Company received an interest free $500,000 line of credit from

WFT.49

        209.     The prior lines of credit issued by Artifect ($250,000) and WFT ($210,000) were

fully exhausted.50




44
   Kennedy Decl., ¶ 22; Ex. 30 at 102:12 – 103:2.
45
   Ex. 10 at KENNEDY 4782.
46
   Kennedy Decl., ¶ 23; Ex. 2 at 150:24-151:2; Ex. 11.
47
   Ex. 11 at § 2.
48
   Id.
49
   Id. at § 1.
50
   Id.

                                                         7
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 8 of 34




         210.     The WFT $500,000 line of credit was secured by the Company’s assets and

revenues.51

         211.     The Second Amendment restricted Plaintiff’s right to compete if she was no longer

a member of the Company.52

         212.     The non-compete restriction was Basil’s idea and was opposite to the terms of the

original Operating Agreement which placed no restrictions on Plaintiff’s right to pursue other

business opportunities, whether they were unrelated or in direct competition with the Company’s

interests.53

         213.     Before signing the Second Amendment, Plaintiff sought assurance from Basil that

she owned the rights to use her personal name, including the KENNEDY Marks that bear her

name, and that changes Basil was making to the Operating Agreement would not alter those

rights.54

         214.       Kennedy stated her “wholehearted” trust in Basil to protect her interests, stating:

         All I care about is being able to continue working, and to maintain 100% creative
         control, ownership of my name, and decision-making rights- all of which we can
         put in the legal operating agreement…I honestly really trust you and artifect
         wholeheartedly….55

         215.     In response, Basil represented to Kennedy that the Second Amendment did not

affect her “right to control the use of [her] own name” and referred to the Kennedy Marks as “your

[i.e., Kennedy’s] trademark.”56

         216.     Basil also represented:

         You will retain the creative control, control of the ordinary course of business
         for EKLLC and right to control the use of your own name…Incidentally, I


51
   Id. at § 4.
52
   Id. at § 11.
53
   Kennedy Decl., ¶ 24; Ex. 1 at § 2.9(b).
54
   Ex. 12.
55
   Id. (emphasis added).
56
   Id.

                                                    8
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 9 of 34




       never received anything from Greg Winski [Kennedy’s former trademark attorney]
       re your trademark.57

       217.    Basil’s statements quoted in ¶ 216 were consistent with § 2.2 of the Operating

Agreement, which provided that the Company was obligated to “execute any documentation

necessary for [Plaintiff]” to use her personal name in the event she was no longer a member of the

Company.58

       218.    Section 2.2 of the Operating Agreement continues to include that the Company has

the obligation to execute documentation necessary for Plaintiff to use her personal name.59

       219.    At the time the Second Amendment was signed, Basil did not disclose to Kennedy

his conflicts of interest as owner, lender and attorney to the Company, and he did not instruct

Kennedy to seek the advice of independent counsel before signing the Second Amendment.60

     F. The Noah Bank Loan

       220.    Between April 2016 and September 2016, company sales increased and the

Company needed to raise money for expansion.61

       221.    In June 2016, Basil informed Kennedy that he was telling potential investors that

the Company was valued at $3,000,000.62

       222.    Kennedy advised Basil and his personal accountant who Basil hired to manage the

Company’s financials, Edward Colville (“Colville”), both of whom had no experience in the

fashion industry, to look into factor financing.63

       223.    A “factor” is a financial intermediary that purchases receivables from a company.64




57
   Id. (emphasis added).
58
   Ex. 1 at § 2.2.
59
   Kennedy Decl., ¶ 28.
60
   Id., ¶ 29.
61
   Id., ¶ 30.
62
   Ex. 13 at KENNEDY 5598.
63
   Kennedy Decl., ¶ 30.
64
   Id., ¶ 31.

                                                     9
     Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 10 of 34




         224.     A factor is a funding source that agrees to pay the company the value of the invoice

less a discount for commission and fees.65

         225.     Factor arrangements are common in the fashion industry and are used to close

revenue gaps in between fashion seasons.66

         226.     Basil was not interested in factor financings and contacted Noah Bank, a client of

Basil’s law firm, for a bank loan.

         227.     At the time Basil began negotiating the Noah Bank loan, Basil was Noah Bank’s

attorney in multiple litigation matters and provided general counsel services to Noah Bank.67

         228.     Basil did not disclose that he was Noah Bank’s attorney to Plaintiff and did not

consult Plaintiff about the Noah Bank loan terms prior to the loan closing.68

         229.     On August 13, 2016, Basil filled out a loan application with Noah Bank.69

         230.     Basil applied for the loan as “Chairman” of the Company.70

         231.     At this time, Plaintiff was the Company’s managing member.71

         232.     The Company never had a “Chairman” and Basil was never authorized by the

Company to apply for this loan on the Company’s behalf as “Chairman.”72

         233.     A few weeks before the loan closing, on September 10, 2016, Basil advised the

Company’s members, including Plaintiff, that if the Noah Bank loan terms were unfavorable, Basil

would personally fund $1,000,000 in exchange for an additional 11% of the Company’s equity.73

         234.     Basil did not provide all of the promised funding.74



65
   Id.
66
   Kennedy Decl., ¶ 31; Ex. 6 at 67:11 – 25.
67
   Ex. 2 at 197:14-21.
68
   Kennedy Decl., ¶ 33.
69
   Ex. 14.
70
   Id.
71
   Ex. 11 at §7.
72
   Kennedy Decl., ¶ 34.
73
   Ex. 15.
74
   Kennedy Decl., ¶ 35.

                                                   10
     Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 11 of 34




         235.     Basil only obtained $500,000 from Noah Bank75 and he did not fund the additional

$500,000 he previously promised.76

         236.     Basil assured Plaintiff, notwithstanding her reservations about borrowing money

from Noah Bank, that $500,000 was sufficient to fund the Company and the Company was getting

excellent terms on the Noah Bank loan.77

         237.     At the loan closing, on September 26, 2016, Basil stated that the Noah Bank loan

was collateralized by his personal residence and nothing else.78

         238.     In truth, the Noah Bank loan was also secured by the Company’s assets, which

including the KENNEDY Marks.79

         239.     Basil did not tell Plaintiff that the Noah Bank loan was secured by the KENNEDY

Marks.80

         240.     At the closing, Basil told Plaintiff he read the lengthy Noah Bank loan documents

(85 pages of fine print) and all Plaintiff had to do was sign her name as a Company member.81

         241.     Plaintiff, a fashion designer with no legal or financial training, relied on Basil’s

legal advice and signed the Noah Bank loan documents that she had never seen before the

closing.82

         242.     The Noah Bank loan was issued after months of negotiations between Basil and

Noah Bank’s CEO, Edward Shin (“Shin”), who considered Basil an “interest[ed] party” under




75
   Compl., ¶ 55; Defs. Answers, ¶ 55 (admitting allegation).
76
   Ex. 15.
77
   Kennedy Decl., ¶ 36.
78
   Id., ¶ 37.
79
   Compl., ¶ 55; Defs. Answers, ¶ 55 (admitting allegation).
80
   Kennedy Decl., ¶ 37.
81
   Id.
82
   Id.

                                                         11
     Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 12 of 34




Regulation O83 and a “VVIP customer” based on Basil’s representation and prior business dealings

with Noah Bank.84

           243.   Neither Noah Bank nor Basil informed Plaintiff of their insider relationship prior

to the loan closing.85

           244.   Post-closing, Basil stated that the Noah Bank loan was secured only by his personal

residence.86

           245.   Plaintiff later found out, in or about November 2017, that the Noah Bank loan was

also secured by the KENNEDY Marks that Basil had previously advised Plaintiff would remain

in her control.87

           246.   Immediately after Noah Bank issued the loan, Basil unilaterally withheld funds on

the basis that the Company had purportedly misrepresented its finances to Noah Bank to obtain

the loan and had engaged in “bank fraud.”88

           247.   Without explanation or resolution of the purported “bank fraud,” Basil released

some Noah Bank funds in or about December 2016.89

     G. Basil Prepares the Third Amendment to the Company’s Operating Agreement

           248.   In October 2016, Basil advised Plaintiff in her review and execution of a third

amendment to the Company’s Operating Agreement (the “Third Amendment”) prepared by

Basil.90




83
   “Regulation O governs any extension of credit by a member bank to an executive officer, director, or principal
shareholder of that bank, of a bank holding company of which the member bank is a subsidiary, and of any other
subsidiary of that bank holding company.” See https:// www.federalreserve.gov/supervisionreg/regocg.htm. See also
12 C.F.R. § 215.
84
   Ex. 16.
85
   Kennedy Decl., ¶ 33.
86
   Ex. 17.
87
   Kennedy Decl., ¶ 38.
88
   Ex. 18 at KENNEDY 4804.
89
   Kennedy Decl., ¶ 39.
90
   Id., ¶ 40.

                                                       12
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 13 of 34




         249.      The Third Amendment increased Basil’s power and authority over the Company

by appointing WFT as the only managing member “solely responsible for the day-to-day operation

of EKLLC, including the hiring and firing of all employees, as well as the sole determiner of their

compensation,” and Basil was named as the “sole determiner” of additional financing by requiring

a majority vote of the Company’s members (i.e., WFT) for all “debt transactions.”91

         250.      The Third Amendment memorialized another revised ownership structure that

further diluted Plaintiff’s ownership interest in the Company from 43% to 27% and gave WFT and

Artifect a collective 71% interest in the Company.92

         251.      WFT and Artifect’s increased equity was transferred from Plaintiff based on a

finder’s fee Basil claimed for introducing Noah Bank to the Company and because the Noah Bank

loan was secured by his personal residence.93

         252.      The Noah Bank loan, however, was also secured by the Company’s assets,

including the KENNEDY Marks that bear Plaintiff’s name, with a UCC lien, none of which was

disclosed to Plaintiff prior the Noah Bank closing or execution of the Third Amendment.94

         253.      Basil did not include the fact that the Noah Bank loan was secured by the

KENNEDY Marks in the Third Amendment, notwithstanding the fact that he explicitly referred

to other loans in prior amendments to the Operating Agreement as secured by the Company’s

assets with UCC liens.95

         254.      Basil also amended Plaintiff’s non-compete clause by extending the non-compete

period while simultaneously advising Plaintiff of her legal rights and the implications of such an

amendment.96


91
   Ex. 19 at § 5.
92
   Id. at § 4.
93
   Basil Decl., ¶ 43 (ECF Doc. 77).
94
   Kennedy Decl., ¶ 43.
95
   Ex. 3 at § 3; Basil Dep., Ex. 11 at § 4.
96
   Kennedy Decl., ¶ 45.

                                                 13
     Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 14 of 34




         255.     In consideration for the non-compete extension, WFT promised to adequately

compensate Plaintiff with “an acceptable compensation and incentive arrangement.”97

         256.     WFT did not develop a compensation or incentive arrangement for Plaintiff.98

         257.     With no compensation or incentive arrangement, Plaintiff was forced to borrow

money from her family and work a consulting job for a company call Adeam for income since the

Company could not afford to pay her.99

         258.     The Third Amendment also waived all repayments rights or interest payments on

“any loans, advances, equity contributions or other contributions” to the Company, except for

interest payments and repayments of the Noah Bank line of credit.100

         259.     The waiver also extinguished the rights Plaintiff had to recover monies she

personally loaned to the Company.101

         260.     Days before Plaintiff signed the Third Amendment, Basil acknowledged in writing

the influence and power he had over Plaintiff, stating:

         I know you would accept whatever I propose because you understand that I am not
         trying to take undue advantage, and that if you say ‘no’ the company dies.102

         261.     At the time Kennedy signed the Third Amendment, Basil did not advise Plaintiff

of his conflicts of interest as owner, lender and attorney to the Company, nor did he instruct

Kennedy to seek the advice of independent counsel on the WFT lines of credit.103




97
   Ex. 19 at § 9.
98
   Basil Dep. Tr. at 227:16 – 228:4.
99
   Kennedy Decl., ¶ 46.
100
    Ex. 19 at § 2.
101
    Compl., ¶ 62; Defs. Answers, ¶ 62 (admitting allegation).
102
    Ex 20.
103
    Kennedy Decl., ¶ 48.

                                                         14
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 15 of 34




      H. Basil Misappropriates Over $300,000 In Company Funds

         262.     Notwithstanding the waiver of further rights to repayment in the Third

Amendment,104 the Company’s bank statements show continued withdrawals by Basil after the

Third Amendment was signed totaling approximately $120,000.105

         263.     Basil withdrew an additional $103,000 from the Company’s bank accounts prior to

the Third Amendment,106 with an additional $90,000 in withdrawals by Basil’s accountant,

Colville.107

         264.     In total, Basil and Colville withdrew over $311,000 from the Company from

August 2015 to October 2017.108

         265.     These withdrawals are unaccounted for in the Company’s books and records.109

      I. The Company Hires Reddy as Its Chief Operating Officer as Sales Increase

         266.     In October 2016, the Company hired Reddy as its Chief Operating Officer to

reorganize the Company’s financials and operations.110

         267.     Reddy is a business consultant for startup and distressed fashions companies.111

         268.     Reddy has advised over 50 fashion companies on matters concerning finance and

business growth for over 25 years.112

         269.     Reddy was required to report directly to Basil, as the Company’s managing member

who was “solely responsible” for the Company’s operations and management.113




104
    Ex. 19 at § 2.
105
    Ex. 21; Kennedy Decl., ¶ 49.
106
    Ex. 22.
107
    Id.
108
    Id.
109
    Kennedy Decl., ¶ 51.
110
    Compl., ¶ 58; Defs. Answers, ¶ 58 (admitting allegation).
111
    Ex. 6 at 12:19 – 23; 14:8 – 20.
112
    Id.
113
    Ex. 19 at § 5.

                                                         15
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 16 of 34




        270.    On October 31, 2016, Reddy recommended to Basil that he restructure the

Company’s equity to increase Plaintiff’s share by 15% “by virtue of lending her name to the

company as I imagine she owns this.”114

        271.    Basil did not dispute Reddy’s statement that Plaintiff owned her name.115

        272.    Reddy’s rationale for the equity restructuring was “to avert the risk of Elizabeth

becoming dis-enchanted down the road and also to create a strong motivating structure to align her

creativity with profitability.”116

        273.    Basil did not take Reddy’s advice on developing an equity restructuring plan.117

        274.    In December 2016, Plaintiff was let go from her employer, Adeam, because she

spent most of her time at the Company and Adeam needed someone that could contribute more

hours for consulting.118

        275.    Plaintiff informed Reddy and Basil that she needed to take a salary from the

Company to cover her personal expenses.119

        276.    Basil agreed to pay Plaintiff $8,350 a month as the Company’s Creative Director,

but Plaintiff was only paid $87,650 for the 13 months she took a salary, $20,900 short of the salary

she was promised.120

        277.    Basil and Plaintiff discussed Plaintiff’s salary payments multiple times.121

        278.    In each discussion, Basil did not object to Plaintiff taking a salary from the

Company.122




114
    Ex 23.
115
    Ex. 6 at 40:24 – 41:17.
116
    Ex. 23.
117
    Ex. 6 at 46:8 – 15.
118
    Kennedy Decl., ¶ 55.
119
    Id.
120
    Id., ¶ 56.
121
    Ex. 24 at KENNEDY 6909; Exs. 25- 27.
122
    Id.

                                                 16
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 17 of 34




      J. The Company Experiences Capital Shortfalls And Basil Prepares A Fourth
         Amendment To The Company’s Operating Agreement To Raise Money

         279.     In 2017, the Company needed cash due to strong increases in sales.123

         280.     The Company earned an almost 200% increase in revenue from 2016 to 2017

totaling $1,357,976 and increased its sales 1,400% from $92,882 to $1,357,976 from 2015 to

2017.124

         281.     As a result, the Company required substantial working capital surplus to operate

within the concentrated economic seasons that the fashion industry dictates – a customary trend

among fashion companies.125

         282.     In or about April 2017, Reddy developed a business plan that contained Company

revenue projections for years 2017 through 2020.126

         283.     Reddy provided his projections to Basil.127

         284.     The projections showed sales increases over a three-year period from $1,710,000

(2017) to $15,325,000 (2020).128

         285.     Based on the Company’s strong sales from 2016 to 2017, Reddy testified, based on

his experience advising fashion startups, that his projections were conservative and “very

achievable.”129

         286.     Also in April 2017, Basil prepared a fourth amendment to the Company’s Operating

Agreement (the “Fourth Amendment”).130

         287.     The purpose of the Fourth Amendment was to raise capital.131



123
    Kennedy Decl., ¶ 58.
124
    Crane Decl., Ex A at 14.
125
    Kennedy Decl., ¶ 60.
126
    Ex. 28.
127
    Ex. 6 at 53:5 – 14; 59:21 – 60:3; 62:20 – 63:8; 64:19 – 25.
128
    Ex. 28.
129
    Ex. 6 at 57:6 – 19.
130
    Ex. 29.
131
    Ex. 2 at 234:10 – 16.

                                                          17
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 18 of 34




         288.     The Company’s members contributed a total of 4% of the Company’s equity valued

at $200,000 for the purpose of raising capital.132

         289.     The contribution placed the value of the Company at $5,000,000.133

         290.     The contributions further diluted Plaintiff’s interest in the Company.134

         291.     One percent of the Company was sold to Plaintiff’s parents for $50,000, and another

1% was sold to one of Basil’s colleagues for $50,000.135

         292.     These interests are not reflected in the Company’s 2017 tax return that were

prepared by Basil’s accountant, Colville, and signed by Basil as the Company’s Tax Matters

Partner.136

         293.     The Company’s 2016 tax return also does not list WFT as an owner of the

Company, notwithstanding the amendments prepared by Basil that state the opposite.137

         294.     In fact, the Company’s tax returns list Basil as a Company member holding 54% of

the Company.138

         295.     In addition, the Company’s 2016 and 2017 general ledgers do not tie into the tax

returns.139

         296.     The tax returns did not allocate the 2016 and 2017 profits and losses in accordance

with the indicated ownership percentages on the tax returns.140




132
    Ex. 29 at § 1.
133
    Id.
134
    Id.
135
    Ex. 30 at 114:18 – 20.
136
    Ex. 31 at 3.
137
    Crane Decl., Ex. A at 11; Ex. 32.
138
    Crane Decl., Ex. A at 9-11.
139
    Id. at 10.
140
    Id. at 11.

                                                   18
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 19 of 34




         297.     For example, the 2016 tax return lists Basil (individually) as a 54% owner of the

Company, but Basil takes 83% of the Company’s 2016 losses totaling $1,171,059. Conversely,

Plaintiff, a 27% of the Company at that time, is given 3.53% of the Company’s losses.141

         298.     Basil represented Plaintiff himself and advised Plaintiff of her legal rights and

interests in executing the Fourth Amendment.142

         299.     At the time the Fourth Amendment was executed, Basil did not advise Plaintiff of

his multiple conflicts of interests with the Company, nor did he instruct Plaintiff to seek advice

from independent counsel regarding his roles or obtain Plaintiff’s written consent.143

      K. In Desperate Need Of Capital, Reddy Makes Multiple Attempts To Get Basil To
         Consider Outside Funding; Basil Ignores Reddy’s Pleas

         300.     In June 2017, the Company’s sales director, Curtis Farnham (“Farnham”), reported

to Basil and Reddy that the Company’s sales were projecting a 120% increase from 2016 sales

figures.144

         301.     In response, Reddy advised Basil that the Company was doing “exceptionally well

considering current market conditions” and that the Company was “growing while most companies

are shrinking.”145

         302.     Also in June 2017, Plaintiff sought out Basil’s advice concerning her diluted equity

position and Artifect’s disproportionate equity stake in the Company.146

         303.     Plaintiff expressed concern about attracting future investment given her minority

position and asked Basil if there was a way to earn back equity from Basil’s companies, WFT and

Artifect.147



141
    Ex. 32; Crane Decl., Ex. A at 11.
142
    Kennedy Decl., ¶ 62.
143
    Id.
144
    Ex. 33.
145
    Id.
146
    Ex. 34.
147
    Id.

                                                   19
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 20 of 34




        304.     Basil advised that a method had to be developed for increasing Plaintiff’s equity

stake and preventing further erosion.148

        305.     However, after Plaintiff and Reddy’s multiple requests to put one in place, no

method was ever developed by Basil.149

        306.     In July 2017, Reddy advised Basil that the Company desperately needed additional

funding to support its growth and that such funding could be through a factor arrangement.150

        307.     Reddy suggested to Basil to use a factor company called “Fundbox” to loan the

Company money against its receivables.151 Basil rejected Fundbox.152

        308.     Reddy continually pleaded with Basil to provide him with clarity and direction as

to how the Company was going to fund itself.153

        309.     Reddy advised Basil that the Company was “tracking the best for its time in

business,” was “executing on a daily basis and closing deals” and had “doubled sales from 2016

to 2017.”154

        310.     Reddy told Basil time was “of the essence” to raise money to fund he Company.155

        311.     Basil was unresponsive to Reddy’s funding pleas.156

        312.     In August 2017, Reddy advised Basil that he met with potential investors that were

interested in funding the Company.157




148
    Id.
149
    Kennedy Decl., ¶ 65.
150
    Ex. 6 at 95:18 – 96:11.
151
    Id.
152
    Id. at 97:3 – 20.
153
    Ex. 35 (Reddy telling Basil his emails were “unclear and thereby prevent[ed] [Reddy] from moving forward” and
was “desperately trying to get clarity [from Basil]….”).
154
    Id.
155
    Id.
156
    Ex. 6 at 107:6 – 15.
157
    Ex. 36.

                                                       20
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 21 of 34




        313.    Reddy told Basil “[t]he company is in difficult times at the moment due to

aggravated cash flow stemming from the current production delay. I’m doing my best to salvage

the situation but I’m running out of remedies.”158

        314.    Basil did not respond to Reddy or even bother soliciting a proposal from Reddy’s

potential investors.159

        315.    In August 2017, Basil drafted a convertible note for the purpose of raising money

or the Company.160

        316.    The convertible note prepared by Basil valued the Company at $5,000,000.161

        317.    In September 2017, Basil advised Reddy that he had a potential investor interested

in funding the Company.162

        318.    Reddy offered to speak with Basil’s investors as he was “best equipped to explain

the opportunity.”163

        319.    Basil never produced the purported investor to Reddy.164

        320.    Notwithstanding the Company’s capital shortfalls, sales continued to increase and

money came into the Company in or about September 2017.165

        321.    At that time, Basil asked Reddy if a “partial paydown” of the Noah Bank loan

“could be in the cards” so that the Noah Bank loan could be extended.166

        322.    Reddy asked Basil for more information about the loan and why Noah Bank was

“calling” in the loan.167



158
    Id.
159
    Ex. 6 at 112:12 – 17.
160
    Ex. 37 at KENNEDY 6240.
161
    Id.
162
    Ex. 38.
163
    Id.
164
    Ex. 6 at 117:6 – 10.
165
    Ex. 39 at KENNEDY 2048.
166
    Id.
167
    Id at KENNEDY 2047.

                                                21
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 22 of 34




         323.     Basil told Reddy he would describe the loan terms “later” and that most of Basil’s

discussions with Noah Bank were “oral due to [his] relationship with Noah.”168

         324.     In truth, the Noah Bank loan was not “called in” and no default was ever declared

on the loan.169

         325.     In October 2017, about a year after the closing, Basil told Shin, Noah Bank’s CEO,

that he had an agent working on selling WFT and Artifect’s stake in the Company that would pay

back the entire Noah Bank loan.170

         326.     Basil told another Noah Bank executive that there were potential buyers that would

buy his 71% stake for at least $1.5 million.171 No buyers materialized.

      L. The Company’s Additional Funding Options and Possible Bankruptcy

         327.     On November 16, 2017, Reddy requested a meeting concerning the Company’s

finances.172

         328.     Reddy advised the Company’s members, including Basil and Plaintiff, that the

Company had failed to pay its rent in months, had not paid sales tax assessments and was behind

on paying bills.173

         329.     Basil was aware of the Company’s financial shortcomings and mounting debt as

early as July 2017, well before Reddy requested the November meeting.174

         330.     Notwithstanding the Company’s financial problems, Reddy also stated the

Company had tripled its sales in 2017 from the year prior.175




168
    Id.
169
    Kennedy Decl., ¶ 89.
170
    Ex. 40 at NOAH 1269.
171
    Id. at NOAH 1269-70.
172
    Ex. 41 at KENNEDY 4727-28.
173
    Id.
174
    Exs. 42, 43.
175
    Ex. 41 at KENNEDY 4728.

                                                  22
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 23 of 34




           331.    On the same day, Plaintiff advised Basil that if the Company did not raise

desperately needed money to pay its debts and finish two fashion collections for the next fashion

season, Resort and Spring, the Company would be forced into bankruptcy.176

           332.   In desperate need of cash, Basil relented and agreed to factor financing.177

           333.   Based on Basil’s approval of a factor arrangement, the Company bought fabric,

paid vendors and collected deposits from stores for the Resort Collection.178

           334.   The Company proceeded to line up a factor company who agreed to fund the

Company called Express Trade Capital and Basil pushed Plaintiff and Harkness to sign the funding

documents.179

           335.   Express Trade required any funding to be secured by the Company’s assets, which

required Noah Bank to subordinate its interests to Express Trade.180

           336.   Noah Bank was eager to close the factor deal and agreed to waive its rights and

subordinate its secured interests in the Company.181

           337.   However, Basil told Noah Bank that the Express Trade deal was on hold and that

he was “trying to get a better factoring contract.”182

           338.   No evidence has been produced of Basil making attempts to get a better factor

deal.183

           339.   Basil was also offered factoring options with other factor companies, Hildun and

Star Funding.184




176
    Id. at KENNEDY 4726-27.
177
    Kennedy Decl., ¶ 68.
178
    Id., ¶ 69.
179
    Ex. 44 at KENNEDY 5191.
180
    Ex. 45.
181
    Ex. 46.
182
    Id.
183
    Kennedy Decl., ¶ 72.
184
    Id., ¶ 75.

                                                   23
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 24 of 34




         340.   Basil refused to entertain any factor option and stated it would be better for him to

finance the Company instead of a factor.185

         341.   Basil did not provide any further financing to the Company.186

         342.   Around this time, Plaintiff discovered that the Company had not made payroll.187

         343.   Plaintiff immediately reached out to Colville who handled payroll to ask when

employees would receive their paychecks.188

         344.   Colville told Basil and Plaintiff he was “unaware about payroll.”189

         345.   In response, Basil offered no solution to the payroll problem, simply asking

Plaintiff to get a “temperature check” on employees who were not paid their wages.190

      M. The Company Struggles To Pay Its Vendors And Employees And Ceases Operations

         346.   Throughout December 2017, the Company’s members, including Basil and

Plaintiff, were discussing a plan to raise funds and satisfy the Company’s obligations to its vendors,

employees and tax authorities.191

         347.   One solution proposed by Basil was to convert part of his 71% equity into debt.192

         348.   When Basil proposed this solution, he assured Plaintiff that she was “not personally

liable for [the Company’s] existing debt to [Basil] or any future increase.”193

         349.   Jeanne Hardy, a business consultant approved by Basil and hired by the Company

to advise on its financial options194, told Basil that the Company needed to raise at least $350,000

or would have to pause operations.195


185
    Id.
186
    Id.
187
    Ex. 47 at KENNEDY 7358-59.
188
    Id. at KENNEDY 7358-59.
189
    Id. at KENNEDY 7358.
190
    Kennedy Decl., ¶ 76.
191
    Id., ¶ 77.
192
    Ex. 48.
193
    Id.
194
    Ex. 2 at 262:18 – 19.
195
    Ex. 49 at KENNEDY 4049

                                                 24
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 25 of 34




        350.     No money was raised by Basil.196

        351.     Basil then declared that WFT was resigning as the managing member of the

Company.197

        352.     Plaintiff immediately sought to fill the management void by proposing to Basil to

personally assume all of the Company’s debts which would allow Basil to walk away from his

obligations to the Company.198

        353.     Basil acknowledged Plaintiff’s offer and asked her to consider having the Company

file for bankruptcy.199

        354.     If the Company filed for bankruptcy, Basil stated the Company’s lenders, including

Noah Bank (Basil’s client), would have to be paid first.200

        355.     Ultimately, Basil rejected Plaintiff’s proposal to assume the Company’s debt.201

        356.     Basil then falsely claimed the Company had not paid any of its payroll taxes when,

in fact, Basil had already paid payroll taxes through WFT’s bank account.202

        357.     During December 2017, Plaintiff had several conversations with Basil that the

Company’s employees were not getting paid.203

        358.     On December 20, 2017, Colville sent a payroll summary to Basil and Plaintiff that

listed all the Company’s unpaid wages to its employees for December 2017.204

        359.     Basil offered no support or suggestion on how to cover payroll.205




196
    Kennedy Decl., ¶ 79.
197
    Ex. 50.
198
    Ex. 51.
199
    Ex. 52.
200
    Id.
201
    Kennedy Decl., ¶ 81.
202
    Ex. 51.
203
    Kennedy Decl., ¶ 83.
204
    Ex. 53.
205
    Kennedy Decl., ¶ 84.

                                                 25
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 26 of 34




        360.     To address the Company’s failure to cover payroll, Plaintiff, out of a sense of moral

duty, began paying wages out of her personal funds and through payments the Company received

from the Resort Collection.206

        361.     Plaintiff kept a record of the Company’s payroll obligations and vendor bills since

Basil, through WFT, abandoned his duties as the Company’s managing member.207

        362.     Plaintiff paid $130,508.95 from her personal bank accounts to cover payroll and

the Company’s expenses for December 2017 and early January 2018.208

        363.     During that same time period, the Company received $119,766.82 in income.209

        364.     The additional $10,742.13 ($130,508.95 less $119,766.82) to cover payroll came

out of her own pocket to ensure the Company’s employees were paid their wages.210

        365.     A month later, Basil falsely accused Plaintiff of “theft/embezzlement,”211 despite

the fact that Plaintiff had transferred more than $10,000 of her own money (of which she received

nothing in return) so that the Company’s employees would be paid their wages.212

        366.     On January 2, 2018, Plaintiff informed Basil that the Company was forced to cancel

the Spring collection, as well as part of the Resort Collection due to cash flow issues.213

        367.     On January 8, 2018, Basil told the Company members, including Plaintiff, that

“Noah Bank’s loan is in default” and that “[a]bsent agreement, Noah Bank will go to court and

have judgment entered against” Basil, his wife, WFT and the Company.214




206
    Id., ¶ 85.
207
    Ex. 54.
208
    Id.
209
    Id
210
    Id.
211
    Ex. 55.
212
    Ex. 54.
213
    Kennedy Decl., ¶ 88.
214
    Ex. 56.

                                                  26
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 27 of 34




        368.     But, the Noah Bank loan was not in default as no notice of default was ever issued

by Noah Bank, and in February 2018 a Noah Bank executive confirmed to Basil the “loan is

current.”215

        369.     Notwithstanding, Basil insisted there was a default and proposed that his client, the

Company, confess judgment to his other client, Noah Bank.216

        370.     The Company’s other members (Plaintiff and Harkness) did not approve Basil’s

proposal to confess judgment in favor of Noah Bank.217

        371.     Notwithstanding, Basil and his law firm, BL, secretly commenced a lawsuit on

January 22, 2018 in New York Supreme Court to have the Company confess judgment in favor of

Noah Bank.218 The lawsuit was dismissed due to a defective filing.

        372.     Basil did not advise Plaintiff to seek advice from independent counsel on whether

to confess judgment to Basil’s other client (Noah Bank) that would have handed over the

KENNEDY Marks to Noah Bank, nor did Basil obtain written consent from Plaintiff on his

conflict of interest in simultaneous representation of the Company, Noah Bank and Plaintiff.219

        373.     On January 12, 2018, Basil sent an email to Plaintiff’s attorney, Benjamin

Thompson (“Thompson”), proposing to dissolve the Company by selling all Company assets, as

well as reappoint himself, through Artifect, as managing member of the Company.220

        374.     Basil also proposed to sue Plaintiff personally and have the Company appoint him

as “litigation counsel.”221




215
    Ex. 57.
216
    Ex. 56.
217
    Kennedy Decl., ¶ 90.
218
    Ex. 58.
219
    Kennedy Decl., ¶ 92.
220
    Ex. 59.
221
    Id.

                                                  27
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 28 of 34




         375.     On the same day, Basil attempted to persuade Harkness to convince Plaintiff to

terminate her engagement with Thompson who was questioning Basil’s actions, advising Harkness

that Plaintiff was receiving “horrible advice” and Thompson “must be fired immediately as a first

step.”222

      N. Plaintiff’s Resignation As Creative Director And Withdrawal From The Company

         376.     On January 18, 2018, Plaintiff advised the Company that she was resigning as its

Creative Director because her former attorney, Basil, was threatening to sue her personally, among

other reasons, such as threatening to sell the KENNEDY Marks at auction.223

         377.     Two days later, on January 20, 2018, Basil demanded that all Company members,

including Plaintiff, turn over all money they received from the Company for the past two years to

Basil.224

         378.     On the same day, Basil sent an email to Plaintiff stating, “Still want to fight me?”225

         379.     Basil then rejected Plaintiff’s resignation as Creative Director and wanted a more

restrictive covenant in place to prevent Plaintiff from working in the fashion industry.226

         380.     Basil requested Plaintiff “assist” him, as a member of the Company, in placing these

restrictive covenants on herself.227

         381.     On January 22, 2018, Plaintiff declared insolvency and withdrew as a member of

the Company pursuant to § 12.1(b) of the Operating Agreement.228

         382.     At the time of her withdrawal, one of Kennedy’s gowns was worn by Oprah

Winfrey on the cover of Vanity Fair magazine.229



222
    Ex. 60.
223
    Ex. 61.
224
    Ex. 62.
225
    Ex. 63.
226
    Ex. 64 at KENNEDY 1359.
227
    Id.
228
    Kennedy Decl., ¶ 99; Ex. 1 at § 12.1(b).
229
    Kennedy Decl., ¶ 100.

                                                    28
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 29 of 34




         383.      Kennedy was also invited to sponsor the Frick Gala where every year a designer

sponsors and dresses major attendees, including celebrities.230 Past fashion sponsors include

Carolina Herrera, Donna Karan and Christian Dior.231

         384.      After Plaintiff’s withdrawal, the Company received at least $50,000 in deposits for

the Resort Collection that was never completed.232

         385.      Rather than return the money to retailers who did not receive their dress/grown

orders, Basil transferred all of the deposit money to Noah Bank.233

      O. Defendants Engage In A Smear Campaign Against Plaintiff

         386.      On January 24, 2018, Basil fired all Company employees and attempted to back-

date their termination date to December 17, 2017 to avoid paying five weeks of earned wages.234

         387.      Basil and an Artifect employee, Rachel Vierschilling (“Vierschilling”), developed

the backdating plan where Vierschilling prepared a general message to send to all Company

employees who inquired about their unpaid wages.235

         388.      The message stated, in part, that the “official termination date of employment is

Dec 17, 2017” based on an alleged “directive” Plaintiff gave to Colville to cancel payroll so that

no employee would be paid after December 17, 2017.236

         389.      In response to Vierschilling’s email, Basil stated “Everyone should be told that the

Date [December 17] was given to us by Elizabeth.” 237

         390.      Plaintiff never told Basil, or anyone else for that matter, that the termination date

for employees was December 17, 2017, nor did she have the authority to make that statement since



230
    Ex. 65.
231
    Id.
232
    Ex. 2 at 252:9 – 20.
233
    Id.
234
    Ex. 66.
235
    Id.
236
    Id.
237
    Id.

                                                    29
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 30 of 34




Basil was the sole managing member of the Company responsible for “hiring and firing of all

employees, as well as the sole determiner of their compensation.”238

        391.    Moreover, telling employees they were terminated on December 17, 2017 makes

no sense given Plaintiff’s continued payment of earned wages out of her own bank account after

December 17, 2017.239

        392.    On January 25, 2018, Basil sent an email to Shin falsely stating Plaintiff “quit” the

Company.240 In reality, Plaintiff withdrew due to insolvency.241

        393.    Basil also falsely told Shin Plaintiff “stole Noah Bank’s collateral.” 242

        394.    Basil also told Shin that his law firm, BL, filed an “uncontested judgment on Noah

Bank’s behalf this week against the company.”243

        395.    The uncontested judgment was not approved by the other Company members.244

        396.    On January 24, 2018, Plaintiff demanded that the Company immediately change its

name from “Elizabeth Kennedy, LLC” and assign the registrations of the KENNEDY Marks to

Plaintiff so that she could use the name “Elizabeth Kennedy” without contraindicating the

KENNEDY Marks as she had been advised by her previous attorney, Basil, that she could do.245

        397.    On January 29, 2018, Basil changed the name of the company from “Elizabeth

Kennedy, LLC” to “WFT Fashion LLC,” but refused to provide any record of Plaintiff’s ownership

of the KENNEDY Marks.246




238
    Kennedy Decl., ¶ 104; Ex. 19 at § 5.
239
    Ex. 54 at KENNEDY 9020 (showing 17 payments made by Plaintiff to employees from December 18, 2017 to
January 11, 2018 totaling $40,244.78).
240
    Ex. 67.
241
    Kennedy Decl., ¶ 99; Ex. 1 at § 12.1(b).
242
    Ex. 67.
243
    Id.
244
    Kennedy Decl., ¶ 90.
245
    Id., ¶ 107.
246
    Id.

                                                    30
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 31 of 34




         398.   Basil then advised Plaintiff that the Company intended on using and/or selling the

KENNEDY Marks.247

         399.   Subsequently, Basil contacted vendors and former Company employees falsely

claiming Plaintiff misrepresented the Company’s financial status and ability to repay its debts.248

         400.   Basil falsely told Company vendors that Plaintiff extending lines of credit

“knowing the amounts owed would never be paid” and the “only true source of funds for unsecured

creditors resides in claims against Elizabeth’s financial and legal advisors, who may have been

complicit in Elizabeth’s extensions of credit knowing that the amounts owed would never be paid.

I am gathering up such evidence to evaluate the viability of filing suit.” 249 No suit has been filed

against Plaintiff’s so-called “financial and legal advisors.”

         401.   Basil also sent an email to the Company’s former employees, falsely stating

Plaintiff made “misrepresentations to all of [the employees]” who were owed money, that Plaintiff

was “not volunteering to contribute one dime” for employee wages, that the employees had each

been a “victim of serial misrepresentations [by Plaintiff] concerning the status of the

company…[and Artifect and WFT] had no part in those misrepresentations….[and] Plaintiff

“voluntarily and strategically (for herself, not the company)…” withdrew as a member of the

Company.250

      P. Defendants Sell Dresses And Gowns Bearing The Kennedy Marks Without Plaintiff’s
         Permission

         402.   In March 2018, the Company advertised the sale of “(150) Designer Dresses” of

“HIGH END DESIGNER – Elizabeth Kennedy” through Caspert, an auction and appraisal

company.251


247
    Id..
248
    Ex. 68 at KENNEDY 1827; Ex. 69 at TB 741-742.
249
    Ex. 69 at TB 741-42.
250
    Ex. 68.
251
    Ex. 70.

                                                    31
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 32 of 34




         403.     On March 20, 2018, the Company held a public auction and sold Kennedy dresses

and gowns with the KENNEDY Marks attached at heavily discounted prices.252

         404.     Plaintiff did not authorize advertising or sales of product bearing the KENNEDY

Marks and only become aware of the auction months after it took place.253

         405.     In a prior Court filing, Basil stated that the “advertising and auction sale discovered

by Ms. Kennedy were not the doing of the Company. Rather, the advertising and auction sale

were undertaken by Noah Bank.”254

         406.     But, Basil later admitted at his deposition that he (not Noah bank) contacted Caspert

and “ran” the auction for Noah Bank who received all of the auction proceeds ($7,000).255

         407.     Contemporaneous communications between Basil and Noah Bank also reveal that

Noah Bank did not want to liquidate any of the Company’s assets because the “loan [was] current”

and the Company was not in “litigation status.”256

         408.     But, Basil pushed to liquidate and assured Noah Bank that it had “consent from the

borrower, so the lack of default is not an issue.”257

         409.     Basil made these statement without consent from Plaintiff to sell her dresses

bearing the KENNNEDY Marks at a heavy discount, and after falsely representing to Plaintiff and

others that the Noah Bank loan had been in default.258

      Q. Basil And His Law Firm Continue To Represent Noah Bank In This Action And The
         Bankruptcy Proceeding

         410.     On July 15, 2018, the Company was served with an involuntary bankruptcy

petition.259


252
    Id.
253
    Kennedy Decl., ¶ 113.
254
    Basil Decl., ¶ 9 (ECF Doc. 53).
255
    Ex. 2 at 253:21 – 254:21.
256
    Ex. 57.
257
    Id.
258
    Id.
259
    Ex. 71.

                                                    32
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 33 of 34




         411.     In the involuntary bankruptcy, Basil represents the Company and prepared and filed

a schedule of assets claiming Noah Bank (Basil’s other client) has a secured interest in the

Company’s personal property, which, according to Basil, includes the KENNEDY Marks.

         412.     In preparing and filing the schedule of assets in the bankruptcy court, Basil omitted

Plaintiff’s claims in this action against the Company from the bankruptcy court filings, claims

Basil is aware of from this action.260

         413.     Basil also prepared and filed a creditor matrix, but again omitted Kennedy as a

creditor.261

         414.     Basil, as counsel to Noah Bank, has issued multiple threats to Plaintiff that Noah

Bank is preparing to sue Plaintiff, his former client, based on the purported secured interest in the

KENNEDY Marks held by Noah Bank, his current client. Basil has also admitted to assisting in

the attempted sale of the KENNEDY Marks to Noah Bank.262

         415.     Prior to June 2019, Basil also represented Noah Bank in this action relating to a

discovery dispute concerning a subpoena Plaintiff issued to Noah Bank. On June 17, 2019, Basil

advised Plaintiff’s counsel that he was “dismissed as Noah Bank’s counsel…[and] no substitute

has been designated” to replace him.263

         416.     Around the same time of Basil’s “dismissal,” Noah Bank’s CEO and Basil’s direct

contact, Shin, was indicted by the U.S. Government for allegedly taking bribes in connection with

Noah Bank’s issuance of small business loans (like the one issued to the Company) and the

issuance of loans to companies in which Shin had a secret interest.264




260
    Ex. 72.
261
    Ex. 73.
262
    Ex. 2 at 257:12-258:25.
263
    Ex. 74.
264
    Ex. 75.

                                                   33
      Case 1:18-cv-02501-ALC-KNF Document 151 Filed 08/23/19 Page 34 of 34




      R. Retailers And Vendors Refuse To Work With Plaintiff

         417.    Since the filing of this lawsuit in March 2018, retailers and vendors have declined

to do business with Plaintiff due to the conflicted state of ownership of the KENNEDY Marks.265

         418.    Vendors have also refused to work with Plaintiff until they are fully paid what they

are owed by the Company.266

         419.    Although these debts belong to the Company, vendors refuse to distinguish between

the Company f/k/a “Elizabeth Kennedy” and Plaintiff herself, notwithstanding the fact the

Company was majority-owned and controlled by Basil when it incurred the unpaid debt, became

insolvent and subsequently declared bankruptcy.267

         420.    Due to New York’s ever-shrinking garment industry, there are only a handful of

vendors with whom Plaintiff can do business to manufacture dresses and gowns, and almost all of

them are owed money from the Company totaling approximately $900,000.268

         421.    As a result, all attempts Plaintiff has made to continue to make dresses and gowns

has been met with hostility, aggression, harassment, and, in most cases, rejection by angry vendors

who expect repayment from Plaintiff and not the Company.269

Dated: New York, New York
       August 23, 2019                         THOMPSON LLP

                                               By: /s/ Andrew R. Goldenberg
                                               Andrew R. Goldenberg, Of Counsel (AG 8213)
                                               Benjamin S. Thompson (BT2176)
                                               75 Broad Street, Suite 2120
                                               New York, New York 10004
                                               Telephone: (212) 920-6050
                                               Facsimile: (646) 924-3040

                                               Attorneys for Plaintiff


265
    Kennedy Decl., ¶ 114.
266
    Id., ¶ 115.
267
    Id., ¶ 116.
268
    Id., ¶ 117.
269
    Id., ¶ 118.

                                                  34
